

EXECUTIVE COMPENSATION AND BENEFITS AGREEMENT
 
J. Jeffrey Meder (“Executive”)
3316 81st Pl. SE
Mercer Island, WA 98040
 
Cost-U-Less, Inc.(“Company”)
3633 81st Pl SE
 
Bellevue Wa 98006
 
1.  Employment.
 
The Company hereby employs Executive as its President and Chief Executive
Officer and Executive hereby accepts this Executive Compensation and Benefits
Agreement (the "Agreement") in conjunction with his employment with the Company.
 
2.  Effective Date.
 
This Agreement is effective as of March 1, 2007 (the "Effective Date"), and
shall continue through February 28, 2011, unless extended by mutual agreement or
terminated earlier as hereinafter provided.
 
3.  Duties and Responsibilities.
 
Executive will, during the term of this Agreement, faithfully and diligently
perform all such acts and duties, and have such responsibilities and furnish
such services, as are generally associated with and required for the position of
President and Chief Executive Officer and such other duties as the Board of
Directors of the Company (the "Board") or its designee(s) shall reasonably
direct. Executive will devote such time, energy and skill to the business of the
Company as shall reasonably be required for the performance of his/her duties.
Executive agrees, subject to his election as such, to serve as a director of the
Board during his term of employment.
 
4.  Compensation.
 
4.1  Salary. For the first year of this Agreement, Executive will be paid a
salary of $385,000 on an annualized basis, payable on regular Company paydays.
For each year thereafter that this Agreement is in full force and effect,
Executive's annual salary shall be reviewed by the Board for adjustment and may
be increased as determined appropriate by the Board. Except as specifically
stated herein, Executive otherwise will receive the same Company benefits and
be, subject to the same policies, practices, terms and conditions of employment
as are other senior officers of the Company.
 
4.2  Bonus. In addition to Executive's base salary, Executive is eligible for a
maximum annual bonus of up to $100,000 (hereinafter referred to as the “Bonus
Base”), based on Company’s achievement of its EBITDA target, payable upon
 

 
 

--------------------------------------------------------------------------------

 

completion of the annual audit following the end of the Company’s fiscal year.
In the first year of this Agreement, Executive’s bonus shall be calculated by
adjusting the Bonus Base upward or downward, as appropriate, by an amount equal
to 10% of the difference between the Company’s current and prior year EBITDA,
based on net after deducting Executive’s bonus payment. In each successive year
during the term of this Agreement, Executive’s eligibility for the Bonus
Opportunity shall depend upon achievement of the EBITDA target to be established
by the Board after consulting with Executive. In addition, through the term of
this Agreement, Executive shall receive a bonus of $50,000 for each new store
opened, payable promptly upon the store’s opening unless otherwise mutually
agreed by Executive and the Board.
 
4.3  Car Allowance. Executive shall receive a monthly car allowance of $600 for
the term of the Agreement.
 
4.4  Vacation. Executive shall be eligible for five weeks paid vacation,
annually during the term of the Agreement.
 
5.  Confidential Information. Non solicitation and Noncompetition.
 
Executive has executed the Confidentiality, Nonsolicitation and Noncompetltion
Agreement and reaffirms his agreement to comply with the terms of such
Agreement.
 
6.  Termination and Severance.
 
6.1  Either party may terminate the employment relationship and this Agreement
at any time and for any reason, provided that the party electing to terminate
the employment relationship and this Agreement shall give at least 30 days
written notice to the other party.
 
6.2  Except as specifically provided for in this Agreement, Executive shall not
be eligible for severance pay or benefits under any other policy, program, plan,
or practice of the Company.
 
6.3  If Executive's employment is terminated by the Company prior to the end of
the term of this Agreement for reasons other than for cause, as hereinafter
defined, or pursuant to Sections 6.6 (disability) or 7 (Change of Control)
below; or if Executive resigns his employment for Good Reason (as defined in
Section 6.7), Executive shall receive as severance pay an amount equal to 24
months of Executive's base salary at the time of termination. As an additional
severance benefit, the Company will pay up to 12 months of COBRA premiums or
until Executive becomes eligible for comparable group health coverage or
Medicare, whichever is earlier. Severance benefits shall not include payment in
connection with an award of any stock option or grant, the eligibility for which
will be governed solely by the terms of the Stock Plan.
 
6.4  If Executive's employment is terminated at the end of the term of this
Agreement or as a result of Executive's death or for cause by the Company or if
Executive terminates his employment for any reason, Executive shall not be
entitled to severance pay or benefits under this Agreement.
 


 
 

--------------------------------------------------------------------------------

 
 
6.5  For purposes of this Agreement, "cause" for termination includes, but is
not limited to, the following types of conduct and circumstances: failure to
perform Executive's duties under this Agreement after reasonable notice and
opportunity to cure; breach of the confidentiality, nonsolicitation and
noncompetition provisions of the Confidentiality, Nonsolicitation and
Noncompetition Agreement signed by Executive; material violation of any
statutory or common law duty of loyalty to the Company; conduct or performance
that, in the reasonable judgment of the Company, adversely affects the interests
of the Company or any of its Affiliates (as hereinafter defined) or injures or
tends to injure the reputation of the Company or any of its Affiliates; or
conduct that, in the reasonable judgment of the Company, creates a conflict of
interest or the appearance of a conflict of interest between Executive and the
Company or any of its affiliated or related entities. If the basis for
Executive's termination for cause is capable of being cured by Executive within
30 days, the Company will give Executive a 30 day period to cure.
 
6.6  The Company, in its sole discretion, may elect to terminate this Agreement
and Executive's employment in the event Executive is unable or unwilling to
perform the essential duties and responsibilities of his position for a period
of more than a total of 180 days in any one year period due to disability
without any obligation on the part of the Company to provide severance pay or
benefits to Executive.
 
6.7  For purposes of this paragraph 6, Good Reason exists if:
 
6.7.1  Executive's principal work location is moved more than 50 miles;
 
6.7.2  Executive's salary is reduced by at least 15 percent of Executive's base
salary and the reduction is not the result of a general reduction in
compensation for reasons unrelated to Executive's assignment; or
 
6.7.3  There is a material reduction in the scope of Executive's
responsibilities or authority; or
 
6.7.4  Employer breaches any material term of this Agreement.
 
6.8  Severance pay and benefits under paragraph 6 are subject to applicable tax
and withholdings and deductions. Severance pay and benefits shall be paid
pro-rata on regular Company paydays.
 
6.9  In addition to the foregoing conditions, eligibility for and, receipt of
severance pay and benefits under paragraph 6 are subject to Executive executing
and not revoking a Separation Agreement and Release of Claims in a standard form
utilized by the Company and provided to Executive by the Company at the time of
termination.
 
6.10  Severance pay and benefits under paragraph 6 shall not be included as
compensation under any retirement plan maintained by the Company or an Affiliate
unless the retirement plan provides otherwise.
 
 
 

--------------------------------------------------------------------------------

 
6.11  Notwithstanding the foregoing, Executive shall not be eligible for
severance pay and benefits and shall forfeit any outstanding severance pay and
benefits under this paragraph 6 if:
 
6.11.1  Executive is terminated by the Company and is transferred to or offered
comparable employment by an entity that directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with the Company (“Affiliate”) within 120 days after termination, unless
Executive is no longer in such employment on the 120th day.
 
6.11.2  Executive fails to execute any documents or satisfy conditions required
by the Company in order to receive severance pay and benefits under this
Agreement or fails to return property of the Company or an Affiliate within the
time period designated by the Company for acceptance of severance pay and
benefits.
 
6.11.3  Executive accepts employment or enters into any business relationship
with, or becomes, or acquires ownership of more than a five percent (5%)
interest in, a competitor of the Company less than 12 months after termination
with the Company. For these purposes, the term “competitor” means another
warehouse club.
 
6.11.4  Executive is eligible for severance pay and benefits under paragraph 7
of this Agreement.
 
7.  Change of Control.
 
7.1  If, following a Change of Control (as hereinafter defined), Executive's
employment is terminated by the Company other than for cause within 12 months
following such Change of Control or if Executive resigns from employment for
Good Reason (as defined in Section 7.3 below), Executive shall receive as
severance pay an amount equal to 12 months of Executive's base compensation. As
an additional severance benefit, the Company will pay up to 12 months of COBRA
premiums or until Executive becomes eligible for comparable group health
coverage or Medicare, whichever is earlier. Severance benefits shall not include
payment in connection with an award of any stock option or grant, the
eligibility for which will be governed solely by the terms of the Stock Plan. In
addition to severance pay and COBRA premium payments,  the parties agree that
(a) all options or other rights to acquire Common Stock or other equity
securities of Employer then held by Employee shall immediately and automatically
vest and become exercisable in full as to all such Common Stock and other equity
securities subject thereto, notwithstanding any term or provision to the
contrary in any plans, agreements or other documents evidencing the options and
other rights or pursuant to which the options and other rights were granted,
(b) all restrictions with respect to such Common Stock and other equity
securities under any plans, agreements or other documents evidencing the options
and other rights or pursuant to which the options and other rights were granted
(other than restrictions on transfer under federal and applicable state
securities laws), including but not limited to contractual restrictions on
transfer, rights of repurchase or first refusal in favor of Employer and
restrictions on certificates for such Common Stock and other equity
 

 
 

--------------------------------------------------------------------------------

 

securities (other than restrictions on certificates designed to promote
compliance with federal and applicable state securities laws) shall
automatically terminate, and (c) such options and other rights shall remain
exercisable for until a period of eighteen (18) months has elapsed following the
Change of Control or until the respective dates provided for exercise of such
options and other rights under any plans, agreements and other documents by
which they are evidenced, whichever is later, notwithstanding any term or
provision to the contrary in any plans, agreements or other documents evidencing
the options and other rights or pursuant to which the options and other rights
were granted.
 
No other severance pay or benefits shall be payable to Executive, including but
not limited to severance pay or benefits under paragraph 6 of this Agreement.
 
7.2  For the purposes of this paragraph 7, a "Change in Control" shall occur if
any of the following applies:
 
7.2.1  Any "Person," as such term is used in Sections 13(d) and (14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50 percent of the combined
voting power of the Company's then outstanding securities;
 
7.2.2  The shareholders of the Company approve a merger or other consolidation
of the Company with any other company, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50 percent of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than 50 percent of the combined voting power of the
Company's then outstanding securities;
 
7.2.3  A tender or exchange offer is made for the common stock of the Company
(or securities convertible into common stock of the Company) and such offer
results in a portion of those securities being purchased and the offeror, after
the consummation of the offer, is the beneficial owner (as determined pursuant
to Section 13(d) of the Exchange Act), directly or indirectly, of securities
representing more than 50 percent of the voting power of outstanding securities
of the Company; or
 
7.2.4  The Company sells all or substantially all its operating assets to a
buyer that is not an Affiliate of the Company.
 
 
 

--------------------------------------------------------------------------------

 
7.3  For the purposes of this paragraph 7, Good Reason exists if:
 
7.3.1  Executive's principal work location is moved more than 50 miles;
 
7.3.2  Executive's salary is reduced by at least 15 percent of Executive's base
salary and the reduction is not the result of a general reduction in
compensation for reasons unrelated to Executive's assignment; or
 
7.3.3  There is a material reduction in the scope of Executive's
responsibilities or authority; or
 
7.3.4  Employer breaches any material term of this Agreement.
 
7.4  Severance pay and benefits under paragraph 7 are subject to tax and other
applicable withholdings and deductions. Severance pay and benefits shall be paid
pro-rata on regular Company paydays.
 
7.5  In addition to the foregoing conditions, eligibility for and receipt of
severance pay and benefits under paragraph 7 are subject to Executive executing
and not revoking a Separation Agreement and Release of Claims in a form provided
to Executive by the Company at the time of termination.
 
7.6  Severance pay and benefits under paragraph 7 shall not be included as
compensation under any retirement plan maintained by the Company or an Affiliate
unless the retirement plan provides otherwise.
 
7.7  Notwithstanding the foregoing, Executive shall not be eligible for
severance pay and benefits and shall forfeit any outstanding severance pay and
benefits under this paragraph 7 if:
 
7.7.1  Executive receives an offer of severance benefits under any severance
plan or program maintained by the Company or an Affiliate or enters into any
individual severance agreement with the Company or an Affiliate that supersedes
this Agreement; or Executive is terminated pursuant to paragraph 6 of this
Agreement; or Executive voluntarily resigns from employment for any reason that
does not constitute a material alteration in Executive's position that has a
detrimental impact on Executive (as defined above).
 
7.7.2  Executive fails to execute any documents or satisfy conditions required
by the Company in order to receive severance pay and benefits under this
Agreement or fails to return property of the Company or an Affiliate within the
time period designated by the Company for acceptance of severance pay and
benefits.
 
7.7.3  Executive fails to execute or breaches any agreement required by the
Company, including, but not limited to, cessation of severance .pay and benefits
in the event of rehire or reemployment by the Company or an Affiliate, or
cessation and repayment of severance pay and benefits in the event of any
material breach of any required confidentiality, nonsolicitation,
noncompetition, nondisparagement, assistance
 

 
 

--------------------------------------------------------------------------------

 

to the Company or assistance in defense of litigation agreements or a provision
of any Separation Agreement and Release of Claims signed by Executive.
 
7.7.4  Executive becomes employed by the Company or an Affiliate within 120 days
after the Change in Control occurs, unless Executive is no longer in such
employment on the 120th day.
 
7.7.5  Executive accepts employment or enters into any business relationship
with, or becomes, or acquires ownership of more than a five percent (5%)
interest in, a competitor of the Company less than 12 months after termination
with the Company.
 
8.  General Provisions.
 
8.1  Except as specifically provided herein, Executive's employment with the
Company shall be subject to the same terms and conditions as applicable to other
employees of the Company, including but not limited to the right of either party
to terminate the employment relationship at any time and for any reason upon
prior notice as provided in Section 6.1.
 
8.2  This Agreement shall be construed in accordance with and governed by the
laws of the State of Washington.
 
8.3  Executive agrees that any dispute (1) concerning the interpretation or
construction of this Agreement, (2) relating to any compensation or benefits
Executive may claim, or (3) relating in any way to any claim by Executive for
reinstatement or reemployment by the Company after execution of this Agreement
shall first be submitted to confidential mediation before a mediator selected by
the parties. Should any dispute not be resolved through mediation, it shall be
submitted and settled exclusively by confidential binding arbitration before a
single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or such comparable rules as may be agreed upon
by the parties. The parties shall be responsible for their own costs and legal
fees in any mediation or arbitration proceeding. Both parties agree that the
procedures outlined in this paragraph are the exclusive methods of dispute
resolution.
 
8.4  This Agreement and the Confidentiality, Nonsolicitation and Noncompetition
Agreement dated the date hereof contain the entire agreement between Executive
and the Company concerning the subject matters discussed herein. Any
modification of this Agreement shall be effective only if in writing and signed
by each party or its duly authorized representative. This Agreement supersedes
all prior employment agreements between the parties. The terms of this Agreement
are contractual and not mere recitals. If, for any reason, any provision of this
Agreement shall be held invalid in whole or in part, such invalidity shall not
affect the remainder of this Agreement.
 
8.5  The waiver of any breach of this Agreement by one party shall not
constitute waiver by the non-breaching party of any other breach of the
Agreement.
 


 
 

--------------------------------------------------------------------------------

 
 
8.6  This Agreement is subject to, and conditioned on, ratification of its terms
by the Board of Directors of the Company.
 
COST-U-LESS, INC.
 
By: /s/ Bob C Donegan 
Its: Director, Chair Compensation Committee 
 
Date 3-26-07 
/s/ J. Jeffrey Meder 
Executive Signature
 
Date 3-26-07 



 


 